Citation Nr: 0407296	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  01-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot injury, to include the great toe and the little toe.  


REPRESENTATION

Appellant represented by:	Barbara Girard, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from August 9, 1972 to November 2, 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Wichita, Kansas (RO).                 

By a June 2003 decision, the Board remanded this case.  At 
that time, the Board noted that in correspondence received in 
May 2003, the appellant indicated that he wished to have a 
videoconference hearing before the Board at the RO.  Thus, 
the Board remanded this case and requested that the RO 
schedule the appellant for a videoconference hearing before 
the Board.  In this regard, a letter from the RO to the 
appellant, dated in January 2004, shows that at that time, 
the RO had scheduled the appellant for a videoconference 
hearing before the Board in February 2004.  However, he 
failed to report for his scheduled February 2004 hearing.  
His request for a hearing is therefore considered withdrawn.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the appellant contends that during his 
period of ACDUTRA, he was stationed at Fort Leonard Wood, 
Missouri.  The appellant indicated that he and a friend were 
assigned to carry "parking curbs," which were concrete.  He 
noted that when his friend accidentally dropped his end of 
the concrete parking curb, he then dropped his end, which 
landed on his toes.  The appellant reported that he sought 
medical treatment and had to have his toes "sewed up."  He 
stated that following the injury, he developed chronic 
problems with his left foot, including his great toe and 
little toe.          

In this case, the RO attempted to obtain the appellant's 
complete service medical records from his period of ACDUTRA.  
The RO contacted Fort Leonard Wood, Missouri and requested 
all outpatient treatment records, from August 1972 to 
November 1972, which pertained to the appellant.  Initially, 
in correspondence dated in October 2000, the Patient 
Administration Division of Fort Leonard Wood responded that 
they did not have any outpatient or medical records which 
were pertinent to the appellant.  However, in January 2001, 
the appellant's representative at that time, the Disabled 
American Veterans (DAV), submitted copies of the appellant's 
service medical records from Fort Leonard Wood.  In this 
regard, the Board notes that the service medical records 
submitted from the DAV are dated in October and November 
1972, but do not include any records from August to September 
1972.  

In addition, the Board observes that in a letter from the 
National Personnel Records Center (NPRC), dated in November 
2000, to Dr. S.B. at the VA Medical Center (VAMC) in Wichita, 
the NPRC stated that they were enclosing a copy of the 
clinical records for the appellant from Fort Leonard Wood.  
It was also noted that the records contained information 
which could be interpreted and explained properly only by a 
physician.  However, the Board observes that it does not 
appear that the clinical records that were referred to in the 
November 2000 NPRC letter were associated with the claims 
folder.  Moreover, the evidence of record includes a copy of 
a facsimile cover sheet, dated in August 2000, which shows 
that at that time, it was noted that the appellant's service 
medical records were kept at the United States Army Reserve 
Personnel Command (ARPERSCOM) in St. Louis, and not in the 
Archives.  In this regard, it does not appear that the RO 
ever requested the appellant's service medical records from 
APERSCOM.  Therefore, in light of the above and given that 
there is no definitive written documentation from either the 
NPRC or ARPERSCOM as to whether either agency retains copies 
of any of the appellant's service medical records, it is 
appropriate that the RO make a more thorough attempt to 
locate the appellant's service medical records.  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the service medical records cannot be obtained, the 
Board finds that further development in this regard is 
warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his left foot disability at any time 
following his period of ACDUTRA.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should also contact the 
National Personnel Records Center and the 
United States Army Reserve Personnel 
Command, both in St. Louis, Missouri, and 
any other appropriate agency, and request 
the appellant's service medical records 
from his period of ACDUTRA, from August 
9, 1972 to November 2, 1972.  Any records 
or information obtained must be made part 
of the claims folder.  If the records are 
unavailable from any sources, a written 
negative reply should be obtained and 
associated with the claims file.  

3.  Thereafter, if and only if, any 
additional service medical records 
obtained show in-service complaints or 
findings of a left foot injury, to 
include the great toe and the little toe, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any left foot disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
specifically review the appellant's 
service medical records and post service 
medical records.  All necessary special 
studies or tests are to be accomplished, 
to include x-rays if deemed necessary by 
the examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether any 
currently diagnosed left foot disability 
is related to the appellant's period of 
ACDUTRA, to include any documented left 
foot injury.  If no current disability is 
found, or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated and a 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The report prepared 
should be typed.   

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



